DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell U.S. Publication No. 2012/0169586 (hereinafter Mitchell) in view of Maeda U.S. Publication No. 2006/0158073 (hereinafter Maeda) and further in view of Maekawa U.S. Patent Publication No. 2010/0110384 (hereinafter Maekawa).
Consider claim 1, Mitchell teaches an electronic device comprising: a display (Figure 1, light emitting devices 52-55 and display generator 34); a sensor which detects an object to be detected (Figure 1 and [0013], sensors 57-60); a blower mechanism comprising a duct (Figure 2, conduit 40), a fan blowing from an one end of the duct (Figure 2 and [0012], fan 48), and an air blower outlet formed in other end of the duct and extending along a first direction; and a controller (Figure 2, elements 40 and 43 extends in x and y direction. Thus, x-direction in figure 2 is considered the first direction), , the air blower outlet and the sensor are arranged in order in a direction crossing the first direction (Figure 2, blower 48 and sensors 57-60 are arranged in order in y-direction crossing the x-direction), a first width of the air blower outlet along the first direction is larger than a second width of the display along the first direction (Figure 2, elements 40 and 43 are larger than light emitting devices 52-55 and display generator 34 along the x-direction in figure 2), the display is configured to form an aerial image ([0011] and figures 1-2,  a virtual display screen zone 11 considered as aerial image), the blower mechanism is configured to blow air  (Figures 1-2 and [0012], air flows that is passed into screen zone 11 as show by the arrow. Figure 2 shows that the arrow is above the display projection (see the lines that extend from 52-55 to arrow region). Thus, the blow air should be considered over the aerial image), and the controller changes at least one of a temperature, and amounts of air blown from different blower mechanisms differently based on the detection of the object by the sensor ([0014], upon sensing a virtual input to the one or more virtual display elements, CPU generates a perceivable feedback signal, and further refers to puff of air).
Mitchell does not appear to specifically disclose a fan blowing air to cool the display from an one end of the duct, and an air blower outlet formed in other end of the duct and extending along a first direction; wherein an outer surface of the duct is in contact with a back surface of the display, the outer surface extends from a lower end of the back surface to an upper end of the back surface.
However, in a related field of endeavor, Maeda teaches a display (abstract) and further teaches a fan blowing air to cool the display from an one end of the duct (Figures 1-2 and [0036], fan 22 from B), and an air blower outlet formed in other end of the duct and extending along a first direction (Figures 1-2, outlet 46 extending along a x-direction in figure 1); wherein an outer surface of the duct is in contact with a back surface of the display (Figures 1-2, display 36, 34, 40 and 42, duct 14), the outer surface extends from a lower end of the back surface to an upper end of the back surface (Figures 1-2).
Therefore, it would have been obvious t one of the ordinary skill in the art before the effective filing date of the claimed invention to an arrangement to cool the display as taught by Maeda with the benefit that the cover 14, on which the liquid crystal panel 36 is mounted, may be only provided with the air inlet 44 and the air outlet 46. Accordingly, it is unnecessary to greatly change the design of the cover 14 as suggested by Maeda in [0040] and figures 1-2. 
Mitchell does not appear to specifically disclose a sensor located above the display and blow air over the aerial image.
However, in a related field of endeavor, Maekawa teaches air nozzles might be installed for ejecting vortex rings or air jets in [0075] and further teaches a sensor located above the display (Figure 9, sensor 51 and display 2-4) and blow air over the aerial image ([0075], it is possible to apply an air jet generating device to direct airflow to the hand of the user, where the hand of the user is above the image P as shown in figures 9 and 11. In addition, [0075] refers to direction controllers).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor located above the display as shown by Maekawa with the benefit that cameras should observe the surrounding area of the real image P at an angle from above as suggesting by Maekawa in [0062]. In addition, airblow over the aerial image in order to reach user’s hand as suggested in [0075].

Consider claim 2, Mitchell, Maeda and Maekawa teach all the limitations of claim 1. In addition, Mitchell teaches a loudspeaker which outputs sound, wherein the controller which controls the loudspeaker to output the sound based on the detection of the object by the sensor ([0014] and figure 2, speaker 96, audible feedback and click sound upon sensing an input).

Consider claim 3, Mitchell, Maeda and Maekawa teach all the limitations of claim 1. In addition, Mitchell teaches the controller which changes display image on the display based on the detection of the object by the sensor ([0015-0016], the virtual display elements can be configured to represent a wide array of display options and provide different display options dependent upon each selection).

Consider claim 4, Mitchell, Maeda and Maekawa teach all the limitations of claim 1. In addition, Mitchell teaches an inlet mechanism comprising an inlet extending along the first direction (Figure 2, elements 44 and 46 along x-direction) and opposing the air blower outlet (Figure 2, opposing elements 40 and 43), wherein the display is located between the air blower outlet and the inlet (Figure 2, 52-55).

Consider claim 5, Mitchell, Maeda and Maekawa teach all the limitations of claim 4. In addition, Mitchell teaches wherein a third width of the inlet along the first direction is larger than a fourth width of the display along the first direction (elements 44 and 46 are larger than light emitting devices 52-55 and display generator 34 along the x-direction in figure 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-7 of U.S. Patent No. 10,782,783. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The following is an example for comparing claims 1 of this application and claims 1 of Patent.

Claim 1 of this application
Claim 1 of Patent
An electronic device comprising: a display;
A display device comprising: a display comprising a display surface which emits display light;

a retroreflective element which retroreflects a part of the display light; an optical element comprising a lower surface opposing the display and the retroreflective element and an upper surface on an opposite side to the lower surface, which reflects the part of the display light toward the retroreflective element and transmits the part of the display light retroreflected by the retroreflective element;
a sensor which detects an object to be detected, located above the display;
a sensor which detects an object to be detected, located on the upper surface;
a blower mechanism comprising a duct, a fan blowing air to cool the display from an one end of the duct, and an air blower outlet formed in other end of the duct and extending along a first direction;
a blower mechanism comprising a duct, a fan blowing air to cool the display from an one end of the duct, and an air blower outlet formed in other end of the duct and extending along a first direction, the blower mechanism blowing air to a side of the upper surface
and a controller, wherein an outer surface of the duct is in contact with a back surface of the display, the outer surface extends from a lower end of the back surface to an upper end of the back surface,
and a controller, wherein an outer surface of the duct is in contact with a back surface of the display, the outer surface extends from a lower end of the back surface to an upper end of the back surface
the air blower outlet and the sensor are arranged in order in a direction crossing the first direction
the optical element, the air blower outlet, and the sensor are arranged in order in a direction crossing the first direction
a first width of the air blower outlet along the first direction is larger than a second width of the display along the first direction, the display is configured to form an aerial image
a first width of the air blower outlet along the first direction is larger than a second width of the display along the first direction, the air blower outlet creates an air plate of planer air blow which entirely overlaps an aerial display area located plane-symmetrical to the display surface with regard to the optical element
,the blower mechanism is configured to blow air over the aerial image

and the controller changes at least one of a temperature, and amounts of air blown from different blower mechanisms differently based on the detection of the object by the sensor.

and the controller changes at least one of a temperature, and amounts of air blown from different blower mechanisms differently based on the detection of the object by the sensor.



As can be seen above, besides the wording, the Patent include all the limitations of claim 1 with the exception of the blower mechanism is configured to blow air over the aerial image.
However, Maekawa teaches air nozzles might be installed for ejecting vortex rings or air jets in [0075] and further blower mechanism is configured to blow air over the aerial image ([0075], it is possible to apply an air jet generating device to direct airflow to the hand of the user, where the hand of the user is above the image P as shown in figures 9 and 11. In addition, [0075] refers to direction controllers).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide airblow over the aerial image in order to reach user’s hand as suggested in [0075].
	Claim 2 corresponds to claim 3 of Patent.
	Claim 3 corresponds to claim 4 of Patent.
	Claim 4 corresponds to claim 6 of Patent
	Claim 5 corresponds to claim 7 of Patent

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 
On page 6, Applicant argues that “Mitchell does not meet further clarified claim features of "the blower mechanism is configured to blow air over the aerial image'" As Mitchell does not disclose an "aerial image" the cited air blown in Mitchell cannot blow air over an aerial image.” The Office respectfully disagrees for the following reasons. 
Mitchell teaches a virtual display screen zone 11 in [0011] and figures 1-2 considered as aerial image. In addition, figure 2 shows that the arrow of blow air or mist is above the display projection (see the lines that extend from 52-55 to arrow region). Thus, the blow air should be considered over the aerial image. Furthermore, Maekawa teaches in [0075], it is possible to apply an air jet generating device to direct airflow to the hand of the user, where the hand of the user is above the image P as shown in figures 9 and 11. In addition, [0075] refers to direction controllers. Consequently, the combination discloses the argued limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621